              Case 19-32013-KLP              Doc 11    Filed 06/17/19 Entered 06/17/19 12:46:26        Desc Main
                                                       Document     Page 1 of 3


                                              IN THE UNITED STATES BANKRUPTCY COURT
                                                FOR THE EASTERN DISTRICT OF VIRGINIA
                                                         RICHMOND DIVISION

                   IN RE:                                                )
                                                                         )       Chapter 13
                   CURTIS EARL STRICKLAND                                )
                                                                         )       Case No. 19-32013-KLP
                   JOAN THEROSA STRICKLAND                               )
                                                                         )
                                      Debtors.                           )

                                                  OBJECTION TO CONFIRMATION OF PLAN
                                                    AND VALUATION OF COLLATERAL

                            Vanderbilt Mortgage and Finance, Inc., (“Vanderbilt”), by counsel, objects to

                   confirmation of the Debtors' Chapter 13 Plan and for its grounds states as follows:

                       1. On July 11, 2014, the Debtors entered into a Consumer Loan Note, Security Agreement

                            and Disclosure Statement, for which Vanderbilt is the lender, for the purchase of a 2014

                            Clayton Mobile Home, Manufacturer's Serial Number OHC023635NC (the “Mobile

                            Home”). Vanderbilt has a lien on the Mobile Home.

                       2. Debtors are currently indebted to Vanderbilt in the sum of $60,503.13 plus accruing

                            interest and attorney’s fees.

                       3. The current Plan proposes to pay Vanderbilt the crammed down value of $22,500.00 on

                            the Mobile Home through the Trustee over 60 months with interest at 6.25 %.

                       4. Vanderbilt objects to an interest rate of 6.25% after confirmation and states that the

                            Debtors should be assigned the highest interest rate due to their past failure to make plan

                            payments.

                       5. Vanderbilt objects to the value of the Mobile Home proposed in the current Plan and
W
WOODS
  OODSR
      ROGERS
        OGERSPLC
             PLC
ATTORNEYS
ATTORNEYSAT
          ATLAW
            LAW
                            states that the NADA value of the Mobile Home is $34,061.88.




                   {2557069-1, 107217-01150-01}
              Case 19-32013-KLP              Doc 11   Filed 06/17/19 Entered 06/17/19 12:46:26         Desc Main
                                                      Document     Page 2 of 3


                       6. The value, as of the effective date of the current Plan, of property to be distributed under

                            the current Plan to Vanderbilt on account of its claim is less than the allowed amount of

                            its claim.

                       7. The value of property to be distributed to Vanderbilt under the Debtor’s current Plan is

                            less than what Vanderbilt would receive under Chapter 7.

                       8. The Debtors were previously debtors in Case No. 17-31567 (the “Prior Case”). In the

                            Prior Case, a Chapter 13 Plan was confirmed on November 24, 2017 (the “Prior Plan”).

                            Under the Prior Plan, the Debtors stated that the replacement value of the Mobile Home

                            was $34,998.24.

                       9. The Prior Case was dismissed February 1, 2019 due to the Debtors’ failure to timely

                            make payments required under the Prior Plan.

                       10. On April 1, 2019 and subsequent to the dismissal of the Prior Case, Vanderbilt filed a

                            Complaint in State Court to gain possession of the Mobile Home.

                       11. The current case was commenced on April 15, 2019.

                       12. The current Plan is not feasible and has not been proposed in good faith.



                            WHEREFORE, Vanderbilt Mortgage and Finance, Inc. requests that the Court deny

                   confirmation of the Debtors’ Chapter 13 Plan as filed.




                                                                 VANDERBILT MORTGAGE AND
                                                                 FINANCE, INC.
W
WOODS
  OODSR
      ROGERS
        OGERSPLC
             PLC
ATTORNEYS
ATTORNEYSAT
          ATLAW
            LAW



                                                                 By:     /s/ Richard C. Maxwell
                                                                               Of Counsel

                   {2557069-1, 107217-01150-01}                     2
              Case 19-32013-KLP              Doc 11   Filed 06/17/19 Entered 06/17/19 12:46:26         Desc Main
                                                      Document     Page 3 of 3


                   Richard C. Maxwell, Esq. (VSB# 23554)
                   WOODS ROGERS PLC
                   P.O. Box 14125
                   Roanoke, VA 24038-4125
                   Telephone: 540-983-7600
                   Facsimile: 540-983-7711
                   Email: rmaxwell@woodsrogers.com
                     Counsel for Vanderbilt Mortgage and Finance, Inc.


                                                       CERTIFICATE OF SERVICE

                            I hereby certify that on the 17th day of June, 2019, the foregoing was filed electronically

                   with the U.S. Bankruptcy Court, was served electronically on those parties who are CM/ECF

                   participants, and was served by U.S. Postal Service on those parties who are non-CM/ECF

                   participants. The foregoing was served on:


                   Curtis Earl Strickland
                   436 Turks Ferry Road
                   Saluda, VA 23149

                   Joan Therosa Strickland
                   436 Turks Ferry Road
                   Saluda, VA 23149

                   Nathaniel J. Webb, III, Esq.
                   780-C Thimble Shoals Boulevard
                   Newport News, VA 23606-4547
                   Petersburg, VA 23804

                   Suzanne E. Wade, Trustee
                   P. O. Box 1780
                   Richmond, VA 23218-1780
                                                                                /s/ Richard C. Maxwell




W
WOODS
  OODSR
      ROGERS
        OGERSPLC
             PLC
ATTORNEYS
ATTORNEYSAT
          ATLAW
            LAW




                   {2557069-1, 107217-01150-01}                      3
